DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-9 objected to because of the following informalities:  
The claims set forth “a lid to be connected to a housing of a status display for a sensor” in the preamble, however the claims do not set forth any of the structure of the preamble in the body of the claim. It is unclear if the claim is setting forth the preamble as an intended use for the structure, of if the claim is setting forth the structure as part of the invention. I.e. the scope of the claim is unclear. The Examiner has interpreted the preamble to be an intended use recitation based on the words “to be connected” and in light of further structure being set forth in claim 10. If Applicant wishes for the claim to set forth the housing of a status display for a sensor, the Examiner suggests reciting such language in the body of the claim.
The limitation “a lid” has unclear metes and bounds. A “lid” is defined as “a removable or hinged cover for the top of a container”. A container is not set forth in the claim, therefore it is unclear what structure is performing the function of being “a lid”. Additionally, in light of the intended use above, the Examiner finds that any lighting structure may be configured for use as a lid, i.e. it may be placed on top of a container. 
In the interest of compact prosecution, the Examiner suggests amending claim 10 into claim 1 to clarify the claim and as such would give more definition the dependent claims as well.
Claim 4 recites “the reflector unit”. It is unclear which reflector unit the limitation is referring to.
Claim 6 recites that “the second reflector unit extends across the entire open side of the basic body”. However, claim 1 establishes an opening in the second reflector unit. The limitations seem contrary to one another. 
Claim 10 recites “a sensor, with a housing and a light source”… which is set forth in claim 1 from which it later refers. This creates unclear antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (U.S. 7,111,955).
Regarding claim 1, Tsai teaches a lid to be connected to a housing of a status display for a sensor (see fig. 2), with a basic body (body of device 300) comprising a covering surface (pattern panel 301) and at least one side wall (see fig. 2), wherein the basic body has at least one light-transmissive light emitting region (transparent body 302), characterized in that the lid  has a first reflector unit (reflective film 305) and a second reflector unit (reflective plate 322) arranged opposite each other, and wherein an opening (see fig. 2) for arranging a lighting means (light source 311) is formed in the second reflector unit, wherein the light emitted by the lighting means is reflected to the at least one light emitting region by means of the first reflector unit and the second reflector unit (see col. 3 lines 4-15).
Regarding claim 2, Tsai teaches that at least a part of a side wall and/or at least a part of the covering surface (covering surface is light emitting) of the basic body form a light emitting region (36).
Regarding claim 3, Tsai teaches that the first reflector unit (305) is disposed on the covering surface (bottom surface).
Regarding claim 4, Tsai teaches that the reflector unit (30) has a planar configuration (bottom surface is planar), or that the first reflector unit (305) has a convex configuration (convex with respect to top surface).
Regarding claim 5, Tsai teaches that the first reflector unit is opaque (aluminum or silver, see col. 2 lines 55-60).
Regarding claim 6, Tsai teaches that the second reflector unit (322) extends across the entire open side of the basic body (see fig. 2).
Regarding claim 9, Tsai teaches that the basic body (20) is at least partially transparent and/or translucent (top cover is transparent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Chang (U.S. 2012/0127728).
Regarding claim 7, Tsai does not teach that the second reflector unit (32) is a concave mirror.
Chang teaches that the second reflector unit is a concave mirror (see fig. 1, 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a concave mirror as taught by Chang in the structure of Tsai to further collimate the light, resulting in a more homogenous and uniform light emission as is known in the art.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Obata (U.S. 6,595,667).
Regarding claim 8, Tsai does not teach that the second reflector unit is detachably fastened to the basic body.
Obata teaches that the second reflector unit is detachably fastened to the body (see fig. 1, reflector 7 see col. 8 lines 29-62, formed separate from the body). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a detachable reflector unit as taught by Obata for the second reflector of Tsai to enable repair of the light emitting device. 
The Examiner additionally notes “detachably fastened” has been interpreted as any structures capable of being removed from one another, in this case nonintegral structures or coating. Obata does not specifically teach the reflector being detachable, however it is an independent structure and therefore is capable of being removed. Additionally, in the art of automotive lighting it is well established to have detachable structures for repairs.
Claim(s) 1-6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Zimmermann (U.S. 11,214,147).
Regarding claim 10, Tsai teaches a light source (311).
Tsai does not teach housing and light source for displaying a status disposed in the housing (12), characterized in that the housing (12) is closed by a lid (10) according to any of the preceding claims 1 to 9, wherein the light of the lighting means (16) is reflected via the reflector unit (30, 32) towards the outside through the at least one light emitting region (36).
Zimmermann teaches a status display for a sensor (a number of the functions as depicted in figure 1D utilize sensors to detect their status), with a housing (vehicle trim, infotainment center) and a light source for displaying a status (see col. 5 lines 48-60, may be used for a variety of interior trim notifications, e.g. the status of the devices in figure 1D) disposed in the housing, characterized in that the housing (opening in vehicle) is closed by a lid (closed by lighting system shown in figure 2).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the logo display of Tsai as a display structure in the infotainment center of Zimmermann to provide a high brightness structure from a single light source and simplified design as taught by Tsai.
The combination of Tsai and Zimmermann teaches wherein the light of the lighting means is reflected via the reflector unit towards the outside through the at least one light emitting region.
Claims 1-6, 9 are further rejected over Tsai in view of Zimmermann. The alternative rejection is based on the same combination as presented in claim 10, but applied to the preamble of claims 1-6, 9 and has been excluded in the interest of brevity.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875